                4:21-cv-00940-HMH                 Date Filed 05/10/21          Entry Number 21           Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


              Damien Shaun Douglas Tiller
                                                                       )
                            Plaintiff
                                                                       )
                      v.                                                      Civil Action No.      4:21-cv-940-HMH
                                                                       )
 Amber Brown, RN, Kathy, LPN, Nova, Krystal and
                                                                       )
         Mediko Correctional Healthcare
                           Defendant
                                                                       )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of           %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
 other: Judgment is entered by the court and this case is dismissed without prejudice and without issuance
and service of process.


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

 decided by the Honorable Henry M. Herlong, United States District Judge who adopted the Report and
Recommendation of the Honorable Thomas E. Rogers, III, United States Magistrate Judge.


Date: May 10, 2021                                                           CLERK OF COURT


                                                                                     s/Debbie Stokes
                                                                                         Signature of Clerk or Deputy Clerk
